Order entered January 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01342-CV

                 BAYLOR UNIVERSITY MEDICAL CENTER, Appellant

                                             V.

                                MARY GREESON, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-13-07506

                                         ORDER
       We GRANT appellant’s January 5, 2015 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief by FEBRUARY 11, 2015. We caution appellant that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE